635


     OFFICE    OF THE ATTORNEY          GENERAL    OF TEXAS
                            AUSTIN




gonorablo   Boy031 R. Watkins,    nientbar
State  BOaPd Of &iUCatiOB
1201. &in   street
iw~Srr, 4exae

Dear Hk.   Vattins;


                                                   lment, under Article
                                                   4, 4L'tthLegislature
                                                  undartee  of reee$rlag


                                                  ses two   questions Por
the oonsiderati                                   Ve take   the liberty
of restatiug   th


                                        trict  transfers  by contract,
                                        47th Legislature,   its en-
                                         ther district,  Fs the re-
                                     race the territory   of the send-




                      e foregoing   question Is onererecl la the
                      Ii by such transfer the recleiving dis-
                  y'ie enlarged to 118.8 square miles, would
suoh distriat be rondored ineligible       for State aid under
territorial  proriei.one   o? f&set&on 1, Artiale 1, iiouae kill
284)

            Artiole   S, Souse   Bill    284,   provides;

            *Section     1. For the school year X341-42, upon
      the agreement      of the Board of ?rustees,of     the dis-
      tricta t?t~nOeFBed    or on  petitiO?I !3igIIed by a EajOr-
      ity of' the quali'fled voters of the distF%ct and sub-
                                                                                    636
                 honorable        Royal1   S. Watkins   - page   2




                      jeet to the approval of the County Superln-
                      teadent; gtate Superintendeat,    and Joint
                      hegLalatire  Advisory Committee,   the trustees
                      of.0 district uhioh may be unable to amin-
                      Loin a matisfaotorT   sehool may transfer   its
                      eutiro seholastio   eurollmut,   or auy numb-
                      ei grades threei, to a oonre&ent sohool of
                      higbor rauk, aBd in suoh event,    all of the
                      .fuMs oi the distriot, inoludingtbe 8trte
                       Ald to whbh tho dietriot would otherwise be
                       6Btit1Qd       under   the previsioas     of this AOat,
                       or mab   proportionate part thereM             am may be
                      ~BeMsSaPy   shall be Bied iB 6qiBg               eUt   paid
                       agreemsntt provided that 110 aid ohall be al-
                       loued tor~teaohers  that are~uot aatually em-
:‘-
                       ployed in the coatraatiag  sohools.

      ‘:~                       *Sea. 2.    For the eehaol pars      there-
.,
                       a ft-,upon       th elgrOeRent of the Board of
                       Zrusteem ei the distrlets conaerned or on
                       petition signed b7 a maaerity          05 the quall-
                       iied toters      of’ the district    aud subject to
                       the approval of the county superinteudeut,
                       aBd the State Superlnteudent,          a distrlet
                       whioh MT       be unable to maintain a 8atls-
                       iaotorT sohool say ~transfer its entire
                       soholastia      snrollmsnt   for one year to an
                     . aoaredlted      eohool of higher rank.       If the
                       reoeiting sohool reeelres State Aid, the
‘,          ‘,
                       soholastio      oepmus rolls both white aud
i:,
                       Bolored shall be OOmbiBed,         the pe+ eapita
                       apportiozimen,t shall be paid direat to the
  ,,,:.                reooiriug      school., all loeal taxes     or the
                       eendiugoontraotiug         district,   except those
                       going to the interest aBd sinking           fund shall
                       be o+ited        to the reoelting     school by the
                       Tau Collecjtor as oolleoted,         and the teacher-
                       pupil quota shall be based OB the combined
                       0811,s~~ total.      lf the reoeitlng     school Is
                       not a State Aid eahool, the scholastlo            oea-
                        sus rolls both white aud colored shall be
                        Oombined,     the per oapitr apportioument       shall
                       be paid direct to the PeeeiriBg           school, all
                        local taxes of the aending eontraating           dis-
                        trlot except those going to the Interest and
                        sinking     fund shall be Oredited to the recelr-
                                                                       -   637
CLonorable myall:    P. YntkiB8   - page    3




      ing aahool by th,e ZaX Collector       as eolleoted,
      and the sending contraoting      diatriat   will be
      eligible for as auoh 5alapJ Aid as is nc~ca-
      aaxy to supplement the Stat8 Available         and
      Local hsintcaanoc   Funda, an the soholaatioa
      from the sending distriot     attending    a aehool
      in the reoeiring   diatriot.~ to oov,er the ap-
      proved ooat of ~inatruotion per aoholaatio         ia
      the rcociting   aohool,.proridcd     that auoh ap-
      proved aoat shall not.,exaecd Seven Dollars aad
      BYSty  Cents ($7.20) per month for high sol1001
      atudcu88 or giTe Dollars     ($2.00) per month for
       elementarystudents.*
            Rcither Seotica of auah A8ti0le ei the Act pur-                .
ports LB qi.CC      to authoriac a oOu8OlidatiOu of the tat
dintriots.    fhe Article does BOt speak in tCrIitSOf merging
the tcrritorT    of the sending diatriot with that oi the re-
oelring diatriot,    but prwidss  for a transfer of the -a-
tie  cur011acnt.
           .      the artiole       merely Male  rith
      the t&&k     of school c&i&en   and eohool funds
      from one diatriot.toanother. . . and not in any
      ray Piteating  or prwidiug         for consolidation      0P
      distriot8.a   Braker.   Yam,         242 8.1.    726,   722,
      rrit of error rofuecd.

           The territory  of the aending diatriot, therefore,
is not to be regardcd as part oP the territory of the rcceir-
ing diatrlot for the purpose of applying the proviso la see-
tion 1, Article do, of the Aot, allowing transportation    aid
of $2.00 par pupil to soPool diatrieta   eontaluing   loo sqn;lrc
nrllea of territory  or more.

               This negatire answer to your first question           renders
 uuneoeaaary     a coneidevation  of Tour second Inquiry.

                                  very     truly   yours